Case: 16-16132   Date Filed: 05/24/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16132
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:16-cr-00155-WTM-GRS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAHQUES ROGERS,
                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (May 24, 2017)

Before HULL, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     W. Thomas Hudson, appointed counsel for Jahques Rogers in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-16132    Date Filed: 05/24/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Rogers filed a response, in which he states that Hudson has provided ineffective

assistance of counsel.

      Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. We do not consider

Rogers’s allegations of ineffective assistance of counsel because the record is not

sufficiently developed for review. See United States v. Puentes-Hurtado, 794 F.3d
1278, 1285 (11th Cir. 2015). He is free to raise these allegations on collateral

review in a motion to vacate under 28 U.S.C. § 2255. See id.

      Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Rogers’s

conviction and sentence are AFFIRMED.




                                        2